Third District Court of Appeal
                              State of Florida

                        Opinion filed November 4, 2020.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D19-0774
                         Lower Tribunal No. 18-1455
                            ________________


                            Jose A. Velazquez,
                                   Appellant,

                                       vs.

                               Yurdys Lora,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

     Nancy A. Hass, P.A., and Nancy A. Hass (Ft. Lauderdale), for appellant.

      Kaplan Loebl, LLC, and Liliana Loebl and Amanda B. Haberman, for
appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.